          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 1 of 34




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

B.P. a minor, by and through their parent, L.P.;
C.L. a minor, by and through their parent, K.L.;
O.D. a minor, by and through their parent;
N.D., R.J. a minor, by and through their parent,
H.J.; L.H. a minor, by and through their parent,
S.H.; O.P. a minor, by and through their parent,
S.P.; E.H. a minor, by and through their parent,
M.H.; L.S. a minor, by and through their
parent, B.P.; G.E. a minor, by and through their
parent, A.E.; M.B. a minor, by and through
their parent, R.B.; and G.A. a minor, by and
through their parent, A.A., each a minor
resident of the North Allegheny School District
attending a North Allegheny School District
School or a parent of the same,
                          Plaintiffs,
                          v.
    NORTH ALLEGHENY SCHOOL
    DISTRICT, a Pennsylvania governmental
    entity, ANDREW CHOMOS, MARCIE
    CROW, ELIZABETH BLACKBURN,
    RICHARD MCCLURE, SCOTT E.
    RUSSELL, ALLYSON MINTON, KEVIN
    MAHLER, ELIZABETH WERNER,
    and SHANNON YEAKEL, all individual
    elected officials sued in their individual
    capacity and in their capacity as members of
    the NORTH ALLEGHENY SCHOLL
    DISTRICT BOARD OF DIRECTORS, a
    Pennsylvania elected legislative body,
                         Defendants.
                     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
                       MOTION FOR TEMPORARY RESTRAINING ORDER

    I.    Overview – The Board Policy Manual Requirements Charge the Superintendent
          with oversight and control of health guidelines and universal precautions to be
          implemented for the School District. On August 13, 2021, after consulting with
          medical professionals the Superintendent implemented a universal masking
          policy for the School District. The School Board, without providing the required

                                             1
          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 2 of 34




         notice to the public and required two meetings prior to making a School District
         Policy Change violated Due Process by revoking the School District Policy of
         Universal Masking at a working Board Meeting on August 18, 2021.
       The North Allegheny School Board Policy Manual, Section 200 – Pupils, Immunizations

and Communicable Diseases, Code 203, Adopted November 18, 2015, Section 203 -

IMMUNIZATIONS AND COMMUNICABLE DISEASES sets forth, in pertinent part:

       I. Purpose
       It is the School District's responsibility to safeguard the welfare of all students and staff
       and affirms that the classroom/workplace environment should be such that it promotes
       the physical well-being of students, employees, and the public.
                    * * * * *
       IV. Guidelines
       B. Communicable Diseases
       iv. The Superintendent or designee shall direct that health guidelines and universal
       precautions designed to minimize the transmission of communicable diseases be
       implemented in the North Allegheny School District's programs.
                    * * * * *
       E. Education
       i. Instructions regarding communicable and life-threatening diseases shall be provided by
       the schools in the educational program for all levels.
       Title 22, Sec. 4.29

       As will be shown herein, the Superintendent, after consulting with the School and County

medical authorities and reviewing CDC guidelines, and the transmission rate in Allegheny County

has entered the “high” infection rate category, determined that universal masking was necessary

for the School District. An email was sent to the entire School District on August 13, 2021

announcing the School District’s policy directing that Universal Masking in all school buildings

was required starting August 16, 2021.

       The School Board, without required notice to the public and a first and second reading of

any School District policy change, at a working meeting of the Board on August 18 th approved

motion by a 6 to 3 vote to change the School District’s policy established by the Superintendent

pursuant to 200 – Pupils, Immunizations and Communicable Diseases, Code 203, IV.
                                                 2
          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 3 of 34




       As further shown herein, this change of School policy violates the Due Process clause of

the 5th and 14th Amendments to the United States Constitution, since notice and a hearing were not

provided pursuant to the established and mandatory School Board procedures.

       Further, it has been determined on good authority that the School Board in contravention

to 200 – Pupils, Immunizations and Communicable Diseases, Code 203, IV. Guidelines, E.

Education (i), has directed the teachers to NOT talk about masks to the students.

       As additionally shown herein, the Board has violated Due Process, violated the

requirements of its own Policy Manual, and exceeded the scope of its authority.

       Accordingly, all that Plaintiffs are asking the Court to do is to return the Status Quo of

requiring universal masking as was directed by the North Allegheny School Superintendent on

August 13, 2021.

                                 FACTUAL BACKGROUND

       A. North Allegheny School District and the Board of Directors

       North Allegheny School District (“NASD”) is the second largest School District in

Allegheny County. Its School Board is comprised of these nine individuals: Andrew Chomos,

Marcie Crow, Elizabeth Blackburn, Kevin Mahler, Richard McClure, Allyson Minton, Scott E.

Russell, Elizabeth M.J. Warner, and Shannon Yeakel. Andrew Chomos, the President of the

School Board, has a Bachelors Degree in Business and Accounting. Marcie Crow, the Board’s

Vice President, has a Bachelor of Science in Elementary Education and a Masters of Education K-

12. She has principal certifications in both elementary and secondary education. She also holds

teaching certifications in English and Multi-Genre Writing from Oxford University. Elizabeth

Blackburn has a degree from Kenyon College. Upon information and belief, Ms. Blackburn’s

degree is not in medicine.     Kevin Mahler has an undergraduate degree in Sociology and

                                                3
          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 4 of 34




Anthropology from Duke University and an MBA from the University of Pittsburgh. Richard

McClure has an undergraduate degree from Geneva College. Upon information and belief, Mr.

McClure’s degree is not in medicine. Allyson Minton has BA in History and Secondary Education

from Washington College. Scott E. Russell has a degree in Computer Science from Indiana

University of Pennsylvania and is currently enrolled in a Masters in Cybersecurity program at St.

Bonaventure University. Elizabeth M. J. Warner has degrees in Civil Engineering and Engineering

and Public Policy from Carnegie Mellon University and a Masters Degree in Environmental

Engineering from Johns Hopkins University.

        This nine-member Board unanimously appointed Melissa R. Friez, Ed.D., to serve as

Superintendent of Schools, effective July 1, 2021.   As Superintendent, Dr. Friez is charged with

the administration of NASD. Conversely, the North Allegheny School District website states that

the Board “sets the exemplary standards that best serve the interests of the children and the

residents of the District.” https://www.northallegheny.org/Page/1039.

        According to the Board Policy Manual, the Board considers one of its most important

functions to be Legislative or Policy Making. See Board Policy, Section 000, Code 002, Sec.

2(D)(i), attached hereto as Exhibit A. This same Board Policy states “Board procedures and

policies shall be consistent of law, have a rational and substantial relationship to a legitimate

purpose of the Board, and be directed toward the maintenance and support of a thorough and

efficient system of public education in this District.” Id. This Policy section also states “[t]he

Board is responsible for acquiring the reliable information from responsible sources which will

enable it to make the best possible decisions about the scope and nature of the educational

program.” Id. at sec. II(D)(ii).



                                                4
          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 5 of 34




       B. NASD’s Back to School Planning

       In February 2021, the District formed a Back-to-School Planning Committee (the

“Planning Committee”) for the 2021-2022 School Year. The Planning Committee is comprised of:

the North Allegheny Executive Council, School Administration, North Allegheny Federation of

Teachers, the Education Advisory Council (“EAC”), the Secondary Advisory Council (“SAC”),

Superintendents’ Parents’ Liaison Committee (“SPLC”), the Student Services Advisory (“SSA”),

and members of the Health Services and Medical Community.

       The Planning Committee met bi- in March, April, May, and June of 2021. In May, the

District surveyed parents/guardians to gauge their interest between In-Person Instruction and NA

Cyber Academy for the 2021-2022 school year. Ninety-four percent of parents/guardians

responded to the survey, and 94.4% of those who responded (or 7,543 of 7,993), said they plan to

select In-Person Instruction. Following these planning meetings and taking into account the

results of the parent survey, the Planning Committee used a collaborative approach to develop the

Health and Safety and Education Plans for the 2021-2022 School Year.

       C. Communication of the District’s Health and Safety and Education Plans to
          District Families

       One June 17, 2021, Dr. Friez sent a district-wide email to parents concerning the Health

and Safety and Education Plans for the 2021-2022 School Year and linked the plans to the email.

Dr. Friez informed District parents that “These plans were created with the information that we

know now. The District will continue to follow local, Commonwealth, and national guidance,

which may require our plans to change.” Email from M. Friez to North Allegheny School District

Parents/Guardians, June 17, 2021, attached hereto as Exhibit B.


                                                5
           Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 6 of 34




        The Plan stated that “The District will continue to follow local, Commonwealth, and federal

guidance, which may require our plans to change.” See Back to School Plan, Draft Published June

16, 2021 (the “Plan”), attached hereto as Exhibit C, p. 2; see also p. 12 (“The North Allegheny

School District 2021-2022 Health and Safety Plan was developed based on local, Commonwealth,

and federal guidance as of June 16, 2021”). The District’s mask policy at this time was as follows:

       Students and staff are required to wear face coverings in accordance with the order
        of the Pennsylvania Department of Health requirements.
       As of June 28, 2021 or when 70 percent of adults get their second dose, whichever
        comes first, the Commonwealth’s mask order can be lifted. At this time, the District
        will not require face coverings after June 28, unless directed to do so by local,
        Commonwealth, and/or federal guidelines.
       Students and staff may choose to wear a face covering, even if we are not required
        by local, Commonwealth, and/or federal guidelines.

Id. at p. 13.

        The final paragraph of the June 16 Plan stated it was subject to change. Specifically, the

Plan stated: “This document was drafted on June 16, 2021 and is subject to updates. If and when

the circumstances surrounding the COVID-19 pandemic change, the federal, Commonwealth, and

local guidance may also change.” Id. at p. 17. On June 23, 2021, the Board voted to approve the

June 16, 2021 Health and Education Plans.

        D. COVID-19 Cases Begin Spiking in Allegheny County; National, Commonwealth,
           and County Health Agencies Recommend Universal Masking in K-12 Schools

        For the week beginning June 13, 2021, the Allegheny County Health Department reported

66 confirmed and 74 probable COVID-19 cases. 1       By    mid-July,    Allegheny    County    was

beginning to experience a surge in cases, which health experts were attributing to the highly



1
 See Allegheny County Health Department Covid-19 Summary,
https://tableau.alleghenycounty.us/t/PublicSite/views/COVID-19Summary_16222279737570/COVID-
19Summary?:showAppBanner=false&:display_count=n&:showVizHome=n&:origin=viz_share_link&:isGuestRedi
rectFromVizportal=y&:embed=y, last accessed August 21, 2021.
                                                 6
            Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 7 of 34




contagious Delta variant. For the week beginning July 11, 2021, Allegheny County Health

Department reported 176 confirmed and 72 probable cases. 2

          On July 19, North Allegheny School District Parents/Guardians were instructed to make

their enrollment selections for the 2021-2022 School Year, selecting between in-person instruction

and the North Allegheny Cyber Academy. See District Email to North Allegheny School District

Parents/Guardians, July 19, 2021, attached hereto as Exhibit D. The deadline for enrollment was

July 25 and anybody who did not make a selection by that date would automatically be enrolled

for in-person instruction. Id. Parents could not change their enrollment selection until January

2022.

          Various District parents and guardians contacted the District prior to making their

enrollment selections to inquire about the District’s mask policy in light of the rising number of

COVID-19 cases in the county. The District responded by stating that it was continuing to monitor

the situation and might require face coverings:

          The District will continue to monitor the spread of COVID-19 within our school
          community and is prepared to quickly make decisions to increase prevention
          strategies. The District may decide to require face covering for reasons such as (but
          not limited to): community spread of the illness in classrooms, individual school
          buildings, and across the district, or a change in the community transmission level
          in the county. This also includes regular consultation with the Allegheny County
          Health Department and our District physician. In addition to these measures, the
          District will comply if it is mandatory to implement face coverings by local,
          Commonwealth, and/or Federal officials.

          As we approach the 2021 -2022 school year, our administration and staff will
          continue to ensure that our schools remain safe, caring, and respectful learning
          environments. As a District we are committed to implementing prevention
          strategies to keep our students and staff healthy and safe.

Email from M. Friez, July 21,2021, attached as an Exhibit E.


2
    Id.
                                                   7
            Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 8 of 34




       Plaintiffs made their enrollment selections based on the District’s stated commitment to

monitoring the Covid-19 pandemic and adjusting the Back to School Plan to require masks based

on the referenced data points and consultation with the ACHD and District Physician. Plaintiffs

relied on the District’s past practices, including requiring masks in the previous year and stated

commitment to monitoring health data.

       On July 27, the Centers for Disease Control “recommend[ed] universal indoor masking for

all teachers, staff, students, and visitors to schools, regardless of vaccination status.”

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html.               On

August 4, 2021, the CDC stated, “Due to the circulating and highly contagious Delta variant, CDC

recommends universal indoor masking by all students (age 2 and older), staff, teachers, and visitors

to K-12 schools, regardless of vaccination status. https://www.cdc.gov/coronavirus/2019-

ncov/community/schools-childcare/k-12-guidance.html.         The Pennsylvania Department of

Education and the Allegheny County Health Department aligns themselves with the CDC’s

universal                     mask                      recommendations.                        See

https://www.education.pa.gov/Schools/safeschools/emergencyplanning/COVID-

19/SchoolReopeningGuidance/ReopeningPreKto12/CDCGuidanceInf,                                    and

https://www.alleghenycounty.us/Health-Department/Resources/COVID-19/Frequently-Asked-

Questions.aspx. On August 2, 2021, Allegheny County moved to the substantial transmission

level of the COVID-19 virus. See Exhibit, Allegheny County Transmission Level Data from CDC,

obtained from https://covid.cdc.gov/covid-data-tracker/#county-view.

       E. The District Updates Its Health and Safety Plan, Requiring Universal Masking

       On August 10, 2021, Dr. Friez sent a welcome email to parents in the District. In it she

reiterated the statement made in prior correspondence with various District parents, stating, “As

                                                 8
          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 9 of 34




was shared in the Back to School Plan, the District will continue to monitor the spread of COVID-

19 within the school community and is prepared to quickly make decisions to increase prevention

strategies. The District may decide to require face coverings for reasons such as (but not limited

to): community spread of the illness in classrooms, individual school buildings, and across the

District, or a change in the community transmission level in the county. This also includes regular

consultation with the Allegheny County Health Department and the District physician.” Email

from Dr. Friez to Parents/Guardians, August 10, 2021, attached hereto as Exhibit F.

       On August 13, 2021, as Covid-19 cases continued to rise, Dr. Friez informed the District

that an update to the Health and Safety Plan was needed:

       In order to honor the commitment to five days of in-person instruction and the need
       for our students to return to school to a safe environment with as few interruptions
       as possible, NASD will require face coverings indoors for students, staff, and
       visitors for grades K-12 beginning Monday, August 16.

               This decision to consider universal masking is a result of several factors:

       Analyzing COVID-19 data from last school year, as well as county and community
       statistics over the past month.

       Consultation with the Allegheny County Health Department and District Physician.

       Changes in the quarantine procedures that would negatively impact our ability to
       ensure consistent in-person instruction for all students.

       Next week, an update to the District’s Back to School plan will be shared during
       the NASD Board of School Directors meeting. The draft presentation for
       Wednesday night, which includes the rationale for this change and other updates to
       the Health & Safety Plan, can be found here.

Email from Dr Friez to District Parents, August 13, 2021, attached hereto as Exhibit G. The

presentation informed that, under last year’s CDC guidance, NASD was required to quarantine all

students within six feet or more, regardless of their use of a face covering. Under the updated CDC

                                                 9
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 10 of 34




guidance, if both the infected and the exposed students correctly and consistently work well-fitting

masks, the exposed, but correctly masked, students do not need to quarantine. See 2021-2022

Health and Safety Plan Update, August 18, 2021, at p. 6, attached hereto as Exhibit H.

        The District analyzed the quarantining data from the 2020-2021 school year, noting that

9,923 quarantine notes were issued during that year. Id. at p. 8. Robust details on number of

students and staff quarantined was provided, showing that 2,228 students were quarantined once,

while 2,335 students were quarantined more than once. Id. One student was quarantined nine

times. Id. Data from the Allegheny County Health Department established that case of school age

children 5-18 had increased steadily over the past four weeks, from 28 in the week of July 10-16,

to168 during the week of August 7-13. Id. at p. 15. Similarly, cases in the North Allegheny School

District municipalities were increasing. Id. at p. 16.

        The District’s Health Services had been having weekly meetings with the District

Physician since July to review county and local data and guidelines. Id. at p. 17. “Based on these

discussions, to avoid large numbers of quarantines and to maximize in-person learning while

providing a safe learning environment for students and staff, the group agreed that requiring masks

was necessary.” Id.

        On August 14, 2021, Allegheny County’s Covid-19 community transmission level was

moved from substantial to high. See Allegheny County Transmission Level Data from CDC,

obtained from https://covid.cdc.gov/covid-data-tracker/#county-view last accessed August 22

2021.

        F. At the NASD August 18, 2021 Board Meeting, Without Prior Notice, the Board
           Votes to Eliminate Universal Masking and Make Masks Optional

        As is customary, the NASD Board Meeting Agenda was posted on the School Board’s


                                                  10
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 11 of 34




website the day prior to the meeting, August 17, 2021. The Agenda included a line item under

Section C., Reports, for Dr. Friez’s presentation of the Back to School Plan Update. See Agenda

for NASD Board Meeting, attached as an Exhibit I. There was no indication under Section D.,

Special Meeting Voting Items, that the Board would vote on the Back to School Plan Update. Id.

       As the August 18th Meeting approached, community members learned that the District had

eliminated two safety accommodations that had been implemented during the pandemic: 1) they

moved the meeting from the spacious North Allegheny Senior High School auditorium to the much

smaller Board Room at the Central Administration Office; and 2) they prohibited speakers from

calling in with their remarks. All comments had to be made in person. Although the mask

requirement for staff and visitors had gone into effect on August 16th, Board Vice President Marcie

Crow and Director Elizabeth Blackburn violated the District’s policy by attending the August 18

meeting unmasked. During the meeting, Director Andrew Chomos expressed his dislike for masks

and removed his mask.

       During the meeting, Dr. Friez presented the 2021-2022 Health and Safety Plan Update to

the Board and community attendees. In addition to sharing the bases for updating the Plan to

require universal masking, she shared the following: only 20% of District children aged 12 and

older are vaccinated. That is, all District children under 12, and 80% of children 12 and over, in

the District are unvaccinated.

       Although the community had been informed via Dr. Friez’s August 13 email that the Health

and Safety Plan Update regarding masks had gone into effect on August 16, Member Elizabeth

Blackwell made a motion during the August 18 meeting for the Board to vote on whether to

eliminate the universal masking requirement that had gone into effect upon the authority of

Superintendent Dr. Friez two days prior. Member Marcie Crow seconded the Motion.

                                                11
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 12 of 34




       Member Allyson Minton voiced her surprise at the addition of this voting item to the

agenda, noting that the custom and practice of the Board is to set the agenda, then circulate

information needed for voting items to all Board members prior to the meeting so that the Members

can make informed decision on the voting item. Member Blackburn admitted that she had

mentioned to Ms. Crow and Mr. Chomos prior to the meeting that she was considering making a

motion to vote on the Update to the Health and Safety Plan.

       Because the Back to School Plan Update was not listed as a voting item on the Board’s

Agenda, neither the full Board, nor community members, had notice that the Board would vote on

overturning the District’s two-day-old mask policy. Community attendees informed friends who

were not in attendance that if they wanted to speak on this issue, they had to get to the Board

Meeting as quickly as possible.      Though some individuals did rush to the meeting, upon

information and belief, various constituents who would have spoken had they had been provided

notice of the vote were not afforded their right to be heard. Upon information and belief, the vast

majority of speakers spoke in favor of Dr. Friez’s recent update to the mask policy in light of the

surge in Delta variant Covid-19 cases and the desire to take reasonable steps to ensure student and

staff safety, and to provide the best chance for consistent in-person learning.

       The District’s well-reasoned decision to require universal masking in its K-12 buildings

was supported by recommendations by every local, state, and national health agency, analysis of

the District’s past quarantining numbers, consideration of the rise in COVID-19 cases in the county

and District Municipalities and following consultation with the District’s Physician.

       Despite all of the information supporting the conclusion that universal masking will reduce

the necessity of quarantining and lost in-person education time, providing NASD with the best

possible chance of maximizing in-person education while protecting its staff and students, at the

                                                 12
          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 13 of 34




conclusion of public comment, Members Blackburn, Crow, McClure, Chomos, Yeakel, and

Russell voted to eliminate the universal masking requirement, and thus, with a 6-3 vote against

masks, masks were made optional for all students, staff, and visitors. The District did not consider

whether, or how significantly, parties had relied on its previous policies, decisions, and

commitments.

        G. The Board Members Offered No Basis for Eliminating the Universal Masking
           Requirement that Went Into Effect on August 16, 2021.

        The six Board members who voted to eliminate the universal masking requirement did not

state that they spoke with any health professionals inside or outside of the District prior to

concluding that universal masking should be eliminated. They provided no information from any

local, Commonwealth, or national health agency to support the elimination of universal masking.

They did not state that the District Physician supported their vote, and in fact, the District Physician

recommends universal masking.         They did not provide any evidence that masking would

undermine or prevent the District from achieving its goal of maximizing in-person instruction

while protecting staff and students, or that optional masking was a more effective way to achieve

this goal. They did not present any evidence that masking would harm any student or staff member.

        At 2:15 am, correspondence from the District was sent to North Allegheny Parents and

Guardians via email, stating as follows:

        The Board of Directors, voted 6-3 to make masks optional, but strongly
        recommended, for students, staff, and visitors through September 22, 2021. This
        vote will be reviewed again at the September 22, 2021 Board of Directors meeting.

See August 19, 2021 email, attached hereto as Exhibit J.

        H. The District’s Rescission of the Masking Requirement Causes Immense and
           Irreparable Harm to Students, Staff, and Community, Who Are at Increased
           Risk of Developing COVID-19 and to Students Who Are At Risk of Losing
           Critical In-Person Instruction Time

                                                  13
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 14 of 34




       NASD’s first day of school is August 23, 2022. By September 22, 2021, the date of the

next announced Board meeting to reconsider masking, students and staff will have spent twenty-

two days unmasked in close proximity to one another. The Delta variant of COVID-19 can be

transmitted easily even by vaccinated individuals. See Affidavit of Anna Marie White, MD,

attached hereto as an Exhibit K, at ¶5. Many other physicians concur in this opinion. See Eleven

Further Affidavits of Physicians, attached hereto as Exhibits L-V. Thus, 100% of NASD students,

staff, and visitors are capable of transmitting Covid-19 to one another or to somebody else in the

community. “COVID can be transmitted into mucous membranes, including the eyes, so children

wearing masks in rooms with unmasked individuals (despite vaccination status) are at risk for

infection. Exhibit K. Put simply: “Masks work.” Id.

       Dr. White informs us that “[m]edical studies demonstrate that if my child is wearing a

mask, he is protecting those around him in case he has COVID, but is only minimally protected if

someone around him is unmasked and has COVID.” Id. ¶7. Under the current policy of optional

masking effectuated by the Board’s August 18 vote, “the Delta variant of COVID will spread

throughout the school district and into the community at large.” Id., at ¶8. Dr. White opines that

all vaccinated and unvaccinated children in the school district “need to be masked in order to avoid

not only the spread of the virus/illness but also to prevent quarantines to the children who are

exposed to a student who contracts COVID.” Id. at ¶12.        There are no health risks to wearing

masks, and there is no evidence that masks affect a child’s ability to focus or learn in school. See,

e.g., Exhibit K, ¶12. In Dr. White’s medical opinion, “immediate and irreparable injury, loss, or

damages will result” if universal masking is not required for all NASD students and employees.

Id. at ¶13. Without universal masking, children, teachers, and/or staff could suffer serious illness


                                                 14
          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 15 of 34




or death. Id.

                                      LEGAL ARGUMENT

   I.      Due Process Violations Committed by the School Board

           A. First Violation


        In Goss v. Lopez 8212 898, 419 U.S. 565, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975), the

Supreme Court held that the Fourteenth Amendment of the Constitution “forbids the State to

deprive any person of life, liberty, or property without due process of law.” Id. at 572. The Court

explained that protected interests in citizen’s property “are created and their dimensions are

defined' by an independent source such as state statutes or rules entitling the citizen to certain

benefits. Id. at 572-573. (Citation omitted).

        Here, on the basis of Pennsylvania State law, the Plaintiffs have legitimate claims of

entitlement to a public education based on state law, and these rights are protected from the state

by the Fourteenth Amendment. Shertzer v. Penn Manor Sch. Dist., 422 F.3d 141 (3d Cir. 2005)

(Under Pennsylvania law, a student has a "legitimate claim of entitlement to a public education.")

Id. at 149 n.3 (citing 22 Pa. Code § 12.8(a)). Public education in Pennsylvania is a fundamental

right required by Article III, Section 14 of the Pennsylvania Constitution. See Sch. Dist. of

Wilkinsburg v. Wilkinsburg Educ. Ass'n, 667 A.2d 5, 9 (Pa. 1995). Further, attendance at school is

compulsory. Shuman v. Penn Manor School Dist., 422 F.3d 141, 149 (3rd Cir. 2005) (“Compulsory

attendance laws automatically inhibit the liberty interest afforded public school students, as the

law compels students to attend school in the first place.”) (citations omitted).

        In Phillips v. County of Allegheny, 515 F.3d 224 (3rd Cir. 2008), the Third Circuit Court

determined when a plaintiff is bringing a claim under Section 1983, “a plaintiff must plead a

                                                 15
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 16 of 34




deprivation of a constitutional right and that the constitutional deprivation was caused by a person

acting under the color of state law.” Id. at 235 (citation omitted).

       Here Plaintiffs allege a deprivation of their children’s Fourteenth Amendment rights to

education in a safe and healthy environment, as provided by the Pennsylvania Constitution, by the

School Board’s failure to provide due process, the failure to provide a safe and healthy

environment and further the School Board has endangered the lives of the children of the school

district and taken affirmative action which increases the risk of illness, harassment, intimidation,

bullying, divisiveness, injury and possible death because of overturning the status quo established

by the order of the Superintendent of the North Allegheny School that the children are required to

wear masks because of the heightened risk of infection from the Delta Variant of Covid-19 in

Allegheny County in general and North Allegheny in particular. See August 13, 2021 email to the

entire School District from the Superintendent.

       It is recognized that the Due Process Clause does not impose an affirmative obligation on

the state to protect its citizens. See DeShaney v. Winnebago County Dept. of Soc. Servs., 489 U.S.

189, 195-96, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989). However, “the state-created danger theory

operates as an exception to that general rule.” Phillips supra at 235.

       In Phillips, the Court set forth a four-part test, which plaintiffs must meet:

       (1) the harm ultimately caused to the plaintiff was foreseeable and fairly direct;
       (2) the state-actor acted in willful disregard for the plaintiff's safety;
       (3) there was some relationship between the state and the plaintiff; and
       (4) the state-actor used his authority to create an opportunity for danger that
           otherwise would not have existed.

Id. citing Bright v. Westmoreland County, 443 F.3d 276, 281 (3d Cir.2006) (quotations and

footnotes omitted).

       (1)     the harm is foreseeable and direct.
                                                  16
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 17 of 34




       Public health experts and physicians advise that lack of universal masking causes an

increase in the spread of Covid. Without masking, harm to students and teachers is entirely

foreseeable and the direct result of the failure to implement universal masking.

       There is a national Pandemic caused by Covid-19. In August of 2021, Allegheny County

went from “moderate” level of infection to a “high” level of infection.”

       Allegheny County started in substantial level of community transmission on August
       2, 2021 and as of August 14, 2021, is now in a high level of community
       transmission. The last time we were in substantial transmission was April 23, 2021.
       High transmission is considered 100 or more cases per 100,000, or a positivity rate
       between 10% or higher.
       Due to the circulating and highly contagious Delta variant, CDC recommends
       universal indoor masking by all students (age 2 and older), staff, teachers, and
       visitors to K-12 schools, regardless of vaccination status.
       64% of cases in our region are the Delta variant.
       The Allegheny County Health Department encourages Districts to follow this
       recommendation.
       (Allegheny County Health Department Website)

See Exhibit H (emphasis added).

       The Superintendent, who is charged with the well-being and safety of the student body,

sought consultation with medical professionals, concerning what steps should be taken in order to

keep the students safe when they return to full-time in-person classroom study in the School

District. In order, to make a reasoned and educated decision, the Superintendent obtained the input

of the School District Physician, and the Allegheny County Health Department and reviewed the

information and recommendations of the CDC. As a result of a reasoned analysis of this

information and advice, in order to protect the students, faculty and administration, the decision

was made to implement universal masking for the entire School District.

       This decision to consider universal masking is a result of several factors:
       Analyzing COVID-19 data from last school year and county and community

                                                17
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 18 of 34




       statistics over the past month.

       Consultation with the Allegheny County Health Department and District Physician.

       Changes in the quarantine procedures that would negatively impact our ability to
       ensure consistent in-person instruction for all students.

Id.

       Multiple Pediatricians have provided affidavits in support of the request for a Temporary

Restraining Order emphasizing the dire and immediate serious medical consequences of infection

and possibly death that would be caused if the children are not masked. Exhibits L-V. Indeed,

without universal masking in schools, there are likely to be far-reaching consequences including

there will not be enough intensive care unit beds and staff available to handle even a moderate

influx of children requiring serious medical care caused by infection from Cofid-19, the Delta

Variant. Indeed, all of the children under the age of 12 are not yet permitted to be vaccinated.

Also, school statistics show that approximately only 25% of the student body is presently

vaccinated.

       Currently, the sports teams and the marching band have preseason camps where the

majority of time is spent outdoors. Even so, the School District reports there are presently 16

positive cases of infection (3 staff and 13 students) as of August 20 th at 4:30 p.m. and school has

not yet even officially opened. See northallegheny.org\page\33033, from the North Allegheny

School District Website containing the 2021-2022, Covid-19 Tracker at NASD.

       Accordingly, element one - “the harm ultimately caused to the plaintiff was foreseeable

and fairly direct” - has been met.


       (2)     the state-actor acted in willful disregard for the plaintiffs’ safety.

       On August 18, 2021, the School Board held a working meeting at which the Board met
                                                18
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 19 of 34




to review the applications of two new employees and possibly hire the same. After completing

this action, the Board had the Superintendent present an Update of the Back to School Planning

and Health and Safety Plan.

       After the Superintendent completed the presentation on the Update of the Back to School

Planning and Health and Safety Plan, Board Member Elizabeth Blackburn made a motion to

overrule the Superintendent’s decision implementing universal masking which had an effective

date of August 16th, which was two days prior to the August 18th School Board Meeting. There

was some confusion as to whether Ms. Blackburn informed the President and Vice President of

the School Board about making a motion prior to the meeting. The motion was not on the Agenda.

       Board Member Allyson Minton, expressed confusion that this item was coming to vote

since she received no prior notice of any action to be taken by the Board on the Superintendent’s

Update of the Back to School Planning and Health and Safety Plan. Typically, the School Board

members are provided notice before the meeting with a packet of information on voting items.

       Also, there was no advance notice to either the Board or the Public in the Agenda for the

meeting that there would be any voting items regarding the Superintendent’s Update of the Back

to School Planning and Health and Safety Plan which had already been implemented and

communicated to the entire School District.

       After the motion was made, public comment was invited. Since there was no notice to the

public that there would be a motion made to overturn the Superintendent’s implementation of

universal masking, the public had little to no opportunity to provide input and information

regarding this critical issue related to protection of the health and well-being of the children of the

school district from infection related to Covid-19 and the highly contagious Delta Variant.

       After the limited public comment, due to the lack of advance notice of a vote, there was a

                                                  19
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 20 of 34




brief discussion between the Board Members and then a vote was held. The votes were 6 in favor

of removing the universal masking requirement (Members Chomos, Crow, Yeakel, Russell,

McClure, and Blackburn), and three against (Members Minton, Mahler, and Warner).

       The School Board has a Policy Manual. In Section 800 - Operations Emergency

Preparedness Adopted August 24, 2016. 805 - EMERGENCY PREPAREDNESS sets forth the

requirements of the Board to protect the “safeguard the health and welfare of District students”. It

reads as follows:

       Purpose
       The Board recognizes its responsibility to safeguard the health and welfare of
       District students and employees. Therefore, the Board shall provide the
       facilities, equipment, and training necessary to minimize the effects of all
       hazards and emergencies, including but not limited to natural disasters, hazardous
       chemicals, fires, weapons, bomb threats, terrorism, communicable diseases, and
       pandemics. Advance planning and comprehensive implementation are key
       components in ensuring the protection of the school community.

See https://go.boarddocs.com/pa/nasd/Board.nsf/Public# (emphasis added).

Authority is delegated to the Superintendent to develop and implement a plan of action.

       Delegation of Responsibility
        The Superintendent or designee shall collaborate with relevant stakeholders,
       including parent(s)/guardian(s), staff, community agencies, and first responders
       during the development and implementation of the emergency preparedness plan.

Id. (emphasis added).

       In Policy Manual Section 800 - Operations, Health and Safety Committee Code832

Adopted July 19, 2017, 832 - HEALTH AND SAFETY COMMITTEE, sets forth that:

       Purpose
       It is the goal of the North Allegheny School District to provide a workplace free
       from unreasonable risk of injury and disease.

Id. (emphasis added).

                                                20
          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 21 of 34




        In Policy Manual Section 000 - Board Procedures, Board Governance Standards/Code of

Conduct Code 011 Adopted December 16, 2015, 011 - STANDARDS FOR EFFECTIVE

SCHOOL GOVERNANCE/CODE OF CONDUCT (As adopted from the Pennsylvania School

Boards Association), it is set forth:

        II.     Code of Conduct for School Board Members
          (as adopted from PSBA Code of Conduct)
        A.      We, as members of the North Allegheny School Board, representing all the
                residents of our School District, believe that:
        B. IX. We should respect that the Superintendent of Schools and his or her
                staff are responsible and accountable for the delivery of the educational
                programs and the conduct of school operations.


        In voting to remove the universal mask directive of the Superintendent, the School Board

violated Policy Manual Section 011 - STANDARDS FOR EFFECTIVE SCHOOL

GOVERNANCE/CODE OF CONDUCT II.B.IX by failing to respect that “the Superintendent

is responsible and accountable for the ... conduct of school operations.”

        In voting to remove the universal mask directive of the Superintendent, the School Board

violated Policy Manual Section 805 - EMERGENCY PREPAREDNESS by failing to provide “the

facilities, equipment, and training necessary to minimize the effects of communicable

diseases, and pandemics.”

        In voting to remove the universal mask directive of the Superintendent, the School Board

violated Policy Manual Section 832 - HEALTH AND SAFETY COMMITTEE, by failing “to

provide a workplace free from unreasonable risk of injury and disease.”

        Accordingly, in voting to undue the universal mask policy implemented by the

Superintendent, the School Board violated the requirements of its own Policy Manual and “acted

in willful disregard for the plaintiffs’ safety.”

                                                    21
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 22 of 34




       (3)     there was some relationship between the state and the plaintiffs

       As set forth above in detail, since Pennsylvania requires providing a public education and

children are required to attend school, this satisfies the requirement that there was a “relationship

between the state and the plaintiffs.”

       (4)     the state-actor used its authority to create an opportunity for danger that
               otherwise would not have existed.

       “Liability ... is predicated upon the states' affirmative acts which work to the plaintiff's

detriment in terms of exposure to danger. It is the misuse of state authority, rather than a failure to

use it, that can violate the Due Process Clause.” See Phillips v. County of Allegheny, 515 F.3d 224

(3rd Cir. 2008) (citations omitted).

       Here the School Board took affirmative action by voting to undue the status quo of the

universal mask requirement which was implemented on August 16, 2021. In doing so, the School

Board “used its authority to create an opportunity for danger that otherwise would not have

existed.” That is, the School Board has materially increased the risk for the spread of Covid-19

among the student body and employees of the School District. See Superintendents Presentation,

Exhibit H, and the Affidavits of Pediatricians, Exhibits L-V, setting forth the imminent and

materially increased risk of harm caused by not wearing masks in an unvaccinated student

population for age under 12 and 75% unvaccinated remainder of the above age 12 student

population. See supra.

       The determination of what process is "due" is "not to be found in statutes ... [but] is a

question of federal constitutional law." McDaniels v. Flick, 59 F.3d 446, 458 (3d Cir. 1995)

(quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541 (1985)). "The fundamental

requirement of due process is the opportunity to be heard at a meaningful time and in a meaningful


                                                  22
           Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 23 of 34




manner." Matthews v. Eldridge, 424 U.S. 319, 333 (1976) (citation omitted).

         By choosing not to inform the public and the School Board Members prior to the meeting,

that a vote was going to be taken to undue the universal masking requirement for the School

District, the public was unable to address this significant and material issue impacting their

children’s safety in a meaningful way. There was no opportunity for citizens to prepare and present

evidence like that submitted here-the testimony of experts in relevant fields.

         Accordingly, all four elements of state-created danger are met, and Plaintiffs will be able

to successfully prove there was a violation of Section 1983.

           B. Procedural Due Process Violation

         The School Board’s Policy Manual sets forth the procedure for notifying the public about

a change in policy or procedure withing the school district. See Policy Manual Section 000 - Board

Procedures Functions Code 003 Adopted September 30, 2015, 003 - FUNCTIONS, which sets

forth:

         Legislative
          The Board shall exercise its rule-making power by adopting Board procedures and
         policies for the organization and operation of the School District. Those procedures
         and policies which are not dictated by the statutes, or regulations of the State Board,
         or ordered by a court of competent authority may be adopted, amended, or repealed
         at a designated meeting of the Board.

See https://go.boarddocs.com/pa/nasd/Board.nsf/Public#

         The Superintendent, Dr. Friez had the authority to make decisions concerning whether to

require universal face coverings in District buildings. Pursuant to that authority, she implemented

a universal face covering policy required of all staff, students, and visitors when inside NASD

buildings. On August 13, 2021 a District-wide email was sent by Superintendent, Dr. Friez, setting

forth this School District policy that effective August 16, 2021, NASD “require[d] face coverings

                                                   23
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 24 of 34




indoors students, staff[,] and visitors for grades K-12”. see also NASD 2021-2022 Health and

Safety Plan Update August 18, 2021 slide deck, p. 3 (Exhibit H).

       When the School Board wants to change, alter, or amend a policy there is a required

procedure which the Board must follow. First, the “C. New or amended procedures or policy will

be developed by the Board as warranted by new legislation, revised philosophy, or relevant

educational research.” See https://go.boarddocs.com/pa/nasd/Board.nsf/Public#.

       Second, the School Board must provide advanced notice to the public of the intent to

change, alter, or amend an existing School District Policy, by (1) announcing the same “publicly

at the appropriate Committee meeting; (2) making copies “of the proposed new or amended

procedures or policy ... available to the public during regular business hours from the date of the

appropriate Committee meeting until the new or amended procedures or policy is adopted by the

Board”; (3) publicly having a “first reading of the new or amended procedures or policy will occur

at the next regular Board meeting following the appropriate Committee meeting”; and (4) “at the

next regular Board meeting [the Board] will vote on the second reading and adoption of the new

or amended policy. See 003 - FUNCTIONS, subpart D.

       The failure of the Board to provide this public notice and to perform a first and second

reading of the proposed amended procedure to reverse the district-wide universal masking policy

was a violation of procedural due process of notice and a hearing of the Fourteenth Amendment.

          C. Substantive Due Process

       Substantive due process "“applies when a plaintiff challenges the validity of a legislative

act.” Nicholas v. Pennsylvania State University, 227 F.3d 133, 139 (2000) (3rd Cir. 2000) (Alito,

J.). Legislative acts are defined as “laws and broad executive regulations, [which] apply to large

segments of society.” Nicholas, at n. 1. See also, McKinney v. Pate, 20 F.3d 1550, 1557 n. 9 (11th

                                                24
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 25 of 34




Cir.1994) (“Legislative acts, on the other hand, generally apply to a larger segment of-if not all of-

society; laws and broad-ranging executive regulations are the most common examples.”).

       Here, the School Board’s power to amend, alter, or change comes from its “Legislative”

powers. See Policy Manual Section 000 - Board Procedures Functions Code 003 Adopted

September          30,         2015,         003          -        FUNCTIONS,              Legislative

https://go.boarddocs.com/pa/nasd/Board.nsf/Public#.

       As Judge Alito explained in Nicholas v. Pennsylvania State Univ., “typically, a legislative

act will withstand substantive due process challenge if the government ‘identifies the legitimate

state interest that the legislature could rationally conclude was served by the statute.’” supra at

139 (citation omitted).

       Here, because the action was legislative, and not an executive act, Plaintiffs do not need to

meet the “shocks the conscience test.” See County Concrete Corp. v. Town of Roxbury, 442 F.3d

159, 169 (2006) (“But United Artists did not apply the ‘shocks the conscience’ standard to

legislative action; rather, we clearly held in United Artists that ‘executive action violates

substantive due process only when it shocks the conscience.’ ”) citing ( United Artists Theatre

Circuit, Inc. v. Twp. of Warrington, PA., 316 F.3d 392, 400 (3d Cir.2003)). As such, Plaintiffs do

not need to establish a “protected property interest to which the Fourteenth Amendment's due

process protection applies' as this standard only applies in a ‘non-legislative substantive due

process claim.’ ” Nicholas, at 139–40 citing (Woodwind Estates v. Gretkowski, 205 F.3d 118, 123

(3rd Cir.2000)). Here, for Plaintiff's “facial substantive due process challenge to the School

Board’s vote to change the School District’s universal masking policy, to be successful, Plaintiffs]

must ‘allege facts that would support a finding of arbitrary or irrational legislative action by the’ ”

School Board. County Concrete Corp. at 169, citing Pace Resources, Inc. v. Shrewsbury Twp., 808

                                                   25
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 26 of 34




F.2d 1023, 1034 (3d Cir.1987).

       At the August 18, 2021 Board Meeting, in accordance with the Agenda, Dr. Friez detailed

the basis for the update to the District’s Health and Safety Plan, which included: analysis of

COVID-19 data from last school year and county and community statistics over the past month;

2) consultation with the ACHD and District Physician, and 3) changes in the quarantine procedures

that would negatively impact our ability to ensure consistent in-person instruction for all students.

See August 18 Slide Deck, Exhibit H, p. 3

       Despite there being no scheduled vote on this issue identified on the Agenda, (see Exhibit

I, Agenda, Section, Voting Items), Board Member Elizabeth Blackwell made a motion, which was

seconded by Board Vice President Marcie Crow, to vote on reversing the face-covering

requirement. Six members of the nine-member North Allegheny School Board voted to change the

School District universal masking policy by making masks optional for all students, staff, and

visitors, effective immediately and through at least September 22, 2021. See District-wide Email

dated August 19, 2021, Exhibit J. This improper vote, which took place without notice to the

community, is blatantly against the best interests of the District, as detailed in August 18 Slide

Deck, Exhibit H.

       Although the Superintendent had the authority to make decisions with respect to face

coverings (CITE), and none of the six Board members presented any factual or medical evidence

that contradicted the stated bases for the universal masking requirement, they voted to eliminate

the mask requirement. Then, they went a step further. To prevent the Superintendent from

reimplementing a mask requirement, these same Board Members also voted to strip Superintendent

Friez of the ability to make future decisions concerning the implementation of masks, thereby

guaranteeing these six Board Member’s the ability to make unsupported decisions that affect the

                                                 26
          Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 27 of 34




health and safety of the District.

       By eliminating universal masking in NASD K-12 buildings, the Board puts District

students, staff, visitor, and community members at increased risk for illness and possibly death

from Covid-19. Further, the Board’s decision undermines the District’s Back to School Planning

Committee’s goal of maximizing in person learning while providing a safe environment for

students and staff.

       Here, the actions of the School Board by failing to comply with any of its required notice

procedures for changing a School District publicly announced policy, without any medical support

and against the recommendations of the School Medical Director, the Allegheny County Health

Department, and the CDC, leads to the inescapable conclusion that the legislative action of the

School Board was “arbitrary or irrational.”

       Accordingly, the School Board violated both the Procedural and Substantive 14 th

Amendment Due Process rights of Plaintiffs.

   II. The Board’s Decision to Rescind the Mask Mandate Is Arbitrary and Capricious
   and Must Be Vacated

       As Defendants’ own Policy Manual recognizes, Defendants are creations of statute and,

therefore, possess only the limited authority vested in them by statute. See Board of School

Directors of North Allegheny School District Policy Manual, sec. 002(I) (Exhibit A); see

generally PA Const., Art. III, Sec. 14; Pa. School Code §§ 211, 301, 501, 502, 503, 507, 510. The

board of school directors in any school district may not make any decision it wishes; rather it may

adopt only reasonable rules and regulations that it deems necessary. 24 P.S. Education § 5-510

(emphasis added). Governing boards may not make rules that are arbitrary, capricious,

discriminatory or outside their grant of authority from the General Assembly. 22 Pa. Code § 12.3.


                                                27
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 28 of 34




Boards must use a rational means of accomplishing a legitimate school purpose. Id.

       Because agencies are required to make rational, not arbitrary, decisions, courts may

interfere with the discretionary exercise of a school board's power when the board's action was

based upon (1) a misconception of law which caused the school board to act outside its statutory

authority, (2) ignorance through lack of inquiry into the facts necessary to form an intelligent

judgment, or (3) arbitrary will or caprice. See, e.g., Parents United for Better Sch., Inc. v. Sch.

Dist. of Philadelphia Bd. of Educ., 978 F. Supp. 197, 205–06 (E.D. Pa. 1997), aff'd, 148 F.3d 260

(3d Cir. 1998) (citing Roberts v. Board of Directors of the School Dist., 462 Pa. 464, 341 A.2d

475, 480 n. 4 (1975)); Zebra v. School Dist., 449 Pa. 432, 296 A.2d 748, 750 (1972); Spann v.

Joint Boards of School Directors, 381 Pa. 338, 113 A.2d 281, 286 (1955)); see also Duffield v.

School Dist., 162 Pa. 476, 29 A. 742, 743 (1894) (upholding vaccine mandate where mandate was

not an error in judgment, or a mistake upon some abstruse question of medical science)).

       Defendants’ rescission of the mask mandate was based on ignorance that resulted from a

total lack of inquiry into the facts and was arbitrary and capricious because it lacks any reasoning

or consideration of reasonable reliance on prior policy.

           1. The Rescission Was Based on Ignorance Due to Lack of Inquiry Into Facts

       The Board’s rescission of the mask mandate should be vacated because it was based on

ignorance and a complete lack of inquiry into facts. In Parents United for Better Schools, the Board

held nine public hearings and conducted a thorough examination of the reasons for and against its

potential policy. There, the Court concluded that the board had conducted adequate inquiry into

the facts and did not base its decision on ignorance. Parents United, 978 F. Supp. at 206.




                                                28
           Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 29 of 34




         Unlike the board in Parents United, Defendants did not hold multiple hearings3 or conduct

a thorough examination of the reasons for, or against, a mask mandate. Rather, the Board held a

rushed hearing that provided only 24 hours’ notice to the public and provided no notice that a vote

on a mask mandate would occur. The Board did not take formal testimony, nor did it consider any

written reports in favor of, or against, a mask mandate. The sole information before the board was

the public statements of the concerned citizens who were able to find out that the Board was voting

on a mask mandate. Indeed, there is no indication that Defendants considered any scientific

evidence or conducted any examination of the reasons for and against a mask mandate. Their

decision appears to have been based entirely on anecdotal stories of citizens who somehow knew

the Board would vote on the mandate.

         A decision involving the lives of students, when that decision depends on epidemiology,

public health, and science, demands thorough consideration of facts. Yet the Board appears to have

rescinded the mandate based on its own whim without any inquiry into facts. Without any inquiry

at all, it perhaps unsurprising that the rescission goes against the recommendations of every state,

local, and national health agency, and the District’s own physician.

         2. The Rescission Is Arbitrary and Capricious Because It Lacks Reasoning and Fails
         to Consider Parties’ Legitimate Reliance on Prior Policies

         Courts also intervene in Board decisions when the decisions are based on arbitrary will or

caprice. See, e.g., Parents United for Better Sch., Inc., 978 F.Supp. at 205-06. Recent Federal

Supreme Court jurisprudence establishes that agency actions are arbitrary and capricious when

they lack reasoning. See, e.g., Dep’t of Homeland Security v. Regents of the University of



3
  Plaintiffs are not contending that nine hearings are necessary, as Plaintiffs understand the emergency nature of the
pandemic. Plaintiffs are contending that the Board is required to conduct a thorough, reasoned inquiry into facts and
to base its decision on information and knowledge, not caprice.
                                                         29
           Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 30 of 34




California, 140 S.Ct. 1891, 1912-13, 1915, 591 U.S. __(2020) (concluding that failure to offer any

explanation was arbitrary); see also Motor Vehicle Manufacturers Association of the United States,

Inc. v. State Farm Mutual Automobile Insurance Co., 463 U.S. 29, 51(1983) (Given National

Highway Transportation Safety Administration’s prior judgment that “airbags are an effective and

cost-beneficial lifesaving technology,” the Supreme Court held that “the mandatory passive

restraint rule [could] not be abandoned without any consideration whatsoever of an airbags-only

requirement.”); see also Commonwealth v. Hall, 455 A.2d 674, 676 (Pa. Super. 1983) (State Court

has jurisdiction to interfere with a school board’s decision when it is apparent that the school

board's conduct is arbitrary, capricious and to the prejudice of public interest.)

          Here, it is not clear what Defendants’ reasoning was—or whether they had any reasoning

at all—because they offered no explanation for their sudden about-face. The quick about-face is

even more perplexing, and more likely arbitrary, given that infection rates were climbing (and

continue to climb). If Defendants have sound reasoning, the public is unable to discern what it is,

and this court is unable to review it for arbitrariness. A decision that lacks any basis whatsoever

is necessarily action based on arbitrary will or caprice, and it is precisely what Defendants may

not do.

          When an agency rescinds an existing policy, as here, it must also consider whether there

was legitimate reliance on prior decisions. See, e.g., State Farm, 463 U.S. at 51. When an agency

changes course, it must be aware that prior policies may have caused serious reliance interests. See

Regents, 140 S.Ct. at 1913. “It would be arbitrary and capricious to ignore such [serious reliance

interests.” Ibid. In Regents, the agency “was required to assess whether there were reliance

interests, determine whether they were significant, and weigh any such interests against competing

policy concerns.” Regents, 140 S.Ct. at 1915.

                                                 30
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 31 of 34




       As in Regents and State Farm, Defendants were not starting afresh. There was a mask

mandate last year, which was lifted, and then reinstated. Therefore, the Defendants, like the

Department of Homeland Security in Regents, were required to assess whether there were reliance

interests on its prior policies and actions, determine whether they were significant, and weigh any

such interests against competing policy concerns. See Regents, 140 S.Ct. at 1915 (holding that

failure to consider reliance on prior policy was arbitrary and capricious).

       Here, families were forced to make long-term decisions about where to enroll their children

in school--NACA, in-person in North Allegheny, private school, or elsewhere-- in reliance on prior

policies. Yet there is no evidence that the Board assessed whether there were reliance interests on

its prior policies at all, much less considered whether those reliance interests were significant, or

how those reliance interests weighed against competing policy concerns. This failure renders its

rescission arbitrary and capricious, and the Court should vacate the rescission of the mask mandate.



                                    REQUESTED REMEDY

       Plaintiffs asks the Court to enter the Proposed Order attached to the accompanying Motion,

void the action taken by the North Allegheny School Board at the August 18, 2021 meeting, and

to reinstate the status quo by compelling the re-implementation of the universal masking

requirement for students, staff, and visitors for grades K-12, while indoors, effective immediately.

       Such action is in line with the Court’s authority to restore the status quo that existed prior

to the Board’s vote. See One Three Five, Inc. v. City of Pittsburgh, 951 F. Supp. 2d 788, 807 (W.D.

Pa. 2013) quoting Acierno v. New Castle County, 40 F.3d 645, 647 (3d Cir.1994). (“The primary

purpose of preliminary injunctive relief ‘is maintenance of the status quo until a decision on the

merits of a case is rendered.’”) “‘Status quo’ refers to ‘the last, peaceable, noncontested status of

                                                 31
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 32 of 34




the parties.” Id. quoting Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir.2004); see

also Evancho v. Pine-Richland Sch. Dist., 237 F. Supp. 3d 267, 283 (W.D. Pa. 2017) (in case

concerning a Board Resolution to require all students to use the bathroom facility that matched

their assigned sex at birth, the court stated, while there was some debate on what the status quo

was prior to passage of the Board Resolution, the status quo was the “factual state of affairs that

existed prior to the resolution”)

       This Court should enjoin the District from enforcing the Board’s vote to make masks option

and to strip Dr. Friez of her authority so make such decisions, and to restore the status quo, i.e.,

NASD should “require face coverings indoors students, staff[,] and visitors for grades K-12

starting Monday August 16,” 2021-2022 Health and Safety Plan Update August 18, 2021 slide

deck, p. 3. and restore Dr. Friez authority to make changes to the Health and Safety Plan without

Board approval.

       Accordingly, it is respectfully requested that his honorable court return the status quo and

order that the universal masking directive of the Superintendent be re-instated.




                                                32
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 33 of 34




       In the alternative, the Court may void Defendants’ August 18, 2021 action and remand so

that the Defendants may offer a fuller explanation of their reasoning at the time of the decision or

take new action based on full inquiry into the facts and full consideration of reliance interests. See,

e.g., Pension Benefit Guaranty Corporation v. LTV Corp., 496 U.S. 633, 654 (1990). In the

interim, the court should vacate the arbitrary rescission of the mask mandate to avoid the

irreparable harm described above.

                                                       Respectfully submitted,

                                                       GOLDBERG, KAMIN, GARVIN, LLP

Date: August 22, 2021                                  /s/ Alexander W. Saksen
                                                       Alexander W. Saksen
                                                       PA ID No. 86049
                                                       1806 Frick Building
                                                       437 Grant Street, 18th Floor
                                                       Pittsburgh, PA 15237
                                                       alexanders@gkattorneys.com
                                                       Counsel for Plaintiffs




                                                  33
         Case 2:05-mc-02025 Document 1054 Filed 08/22/21 Page 34 of 34




                                 CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Brief was served by e-mail on this 22nd
day of August 2021, addressed to the below parties and counsel:

NASD SOLICITOR                                        MEMBER MCCLURE
Alfred Maiello, Esquire                               rmcclure@northallegheny.org
Maiello, Brungo & Maiello
7500 Brooktree Ct.                                    MEMBER MINTON
Wexford, PA 15090                                     aminton@northallegheny.org
acm@mbm-law.net
                                                      MEMBER RUSSELL
MEMBER CHOMOS                                         srussell@northallegheny.org
achomos@northallegheny.org
                                                      MEMBER WERNER
MEMBER CROW                                           ewerner1@northallegheny.org
mcrow@northallegheny.org
                                                      MEMBER YEAKEL
MEMBER BLACKBURN                                      syeakal@northallegheny.org
lblackburn@northallegheny.org
                                                      BOARD SECRETARY
MEMBER MAHLER                                         kcaldwell@northallegheny.org
kmahler@northallegheny.org
                                                      NASD SUPERINTENDENT
                                                      mfriez@northallegheny.org

                                                              /s/ Alexander W. Saksen
                                                              Alexander W. Saksen




                                                 34
